Dismissed and Memorandum Opinion filed March 5, 2020.




                                   In the

                   Fourteenth Court of Appeals

                            NO. 14-18-00291-CV

                        AVIAD HAZAN, Appellant

                                     v.
                   HOMETOWN BANK, N.A., Appellee

                  On Appeal from the 281st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2015-52078

                       MEMORANDUM OPINION

     Appellant Aviad Hazan appeals the trial court’s rendition of summary
judgment in favor of appellee HomeTown Bank, N.A. The trial court’s order,
signed February 5, 2018, granted HomeTown’s no-evidence and traditional
motions for summary judgment and ordered that Hazan take nothing from
HomeTown. This order, however, did not dispose of HomeTown’s counterclaim
against Hazan for attorney’s fees under the Uniform Declaratory Judgments Act
(UDJA). Tex. Civ. Prac. & Rem. Code Ann. § 37.009.
       In Lehmann v. Har-Con Corp., the supreme court instructed that, “in cases
in which only one final and appealable judgment can be rendered, a judgment
issued without a conventional trial is final for purposes of appeal if and only if
either it actually disposes of all claims and parties then before the court, regardless
of its language, or it states with unmistakable clarity that it is a final judgment as to
all claims and all parties.” 39 S.W.3d 191, 192–93 (Tex. 2001).

       The trial court’s summary-judgment order does not state with unmistakable
clarity that it is a final judgment using the supreme court’s recommended language
in Lehmann. See id. Further, the order does not otherwise dispose of HomeTown’s
counterclaim for attorney’s fees under the UDJA, which was not included in
HomeTown’s motions for summary judgment. See Farm Bureau Cty. Mut. Ins. Co.
v. Rogers, 455 S.W.3d 161, 163–64 (Tex. 2015) (outstanding claim for attorney’s
fees under UDJA prevents finality of judgment absent Lehmann finality language).
In response to this court’s notice under Texas Rule of Appellate Procedure 42.3,
HomeTown argues that its notice of “nonsuit” of its counterclaim for attorney’s
fees, filed after the trial court rendered summary judgment and after Hazan noticed
this appeal, provides finality.1 There is nothing in the record before us, however,
indicating that the trial court signed a dismissal of HomeTown’s claim for
attorney’s fees, as required to trigger appellate jurisdiction. See Park Place Hosp.
v. Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995) (“Although the plaintiffs had
filed notice to nonsuit [one of the defendants], the appellate timetable could not be
triggered until a signed, written order of the court dismissed him.”) (citing Farmer
v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (“When a judgment is
interlocutory because unadjudicated parties or claims remain before the court, and

       1
         See C/S Sols., Inc. v. Energy Maint. Servs. Grp. LLC, 274 S.W.3d 299, 304–06 (Tex.
App.—Houston [1st Dist.] 2008, no pet.) (“Strictly speaking, a Rule 162 nonsuit applies to a
dismissal of the entire case.”).

                                             2
when one moves to have such unadjudicated claims or parties removed by
severance, dismissal, or nonsuit, the appellate timetable runs from the signing of a
judgment or order disposing of those claims or parties.”)).

      We dismiss this appeal for want of jurisdiction.

                                PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                         3